Exhibit 10.3

Internet Capital Group

2007 Performance Plan

The Board of Directors of Internet Capital Group, Inc. (together with its
wholly-owned subsidiaries, the “Company”) hereby establishes this 2007
Performance Plan (this “Plan”). The purpose of the Plan is to advance the
interests of the Company’s stockholders by providing certain employees with
bonus payments upon achievement of Company-specific 2007 goals and individual
goals, as well as to help the Company attract and retain key employees. The
Company’s executive officers and other regular, full-time employees are eligible
to participate in the Plan.

The Compensation Committee of the Company’s Board of Directors (the “Committee”)
will administer and interpret the Plan. All decisions and determinations of the
Committee with respect to the Plan will be final and binding on all parties.

The Company’s 2007 goals include quantitative and qualitative goals. The
relative weighting of each element of the Company-specific goals is described
below.

Eighty percent (80%) of the bonus potential related to Company goals is tied to
accomplishment of quantitative goals. Realization of specified revenue goals for
the Company’s Core partner companies, Creditex Group, Inc. and GoIndustry plc
(collectively, the “Key Companies”) accounts for thirty percent (30%) of the
potential bonus award and achievement of specified EBITDA performance for the
Key Companies accounts for ten percent (10%) of the potential bonus award.
Twenty percent (20%) of the potential bonus award is tied to attainment of a
specified increase in the aggregate value of the Key Companies and twenty
percent (20%) of the potential bonus award relates to the Company’s deployment
of capital and strategic monetization of assets.

Twenty percent (20%) of the bonus is tied to execution against the following
qualitative goals: (1) overall execution of strategic initiatives,
(2) improvement in communicating the value of the Company’s underlying assets,
(3) building the ICG brand, (4) performance and competency of partner company
executives, (5) reaction to unforeseen market/business conditions, (6) effective
management of the Company’s holdings in Blackboard, Inc. and (7) exploration of
an expansion of the ICG platform.

Following the end of the Company’s fiscal year, the Committee will evaluate the
Company’s 2007 performance and determine the extent to which the Company’s 2007
goals and individual goals were achieved. Based upon this assessment, the
Committee will award bonuses in accordance with the terms of this Plan.